DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, and SEQ ID NO: 212, and SEQ ID NO: 213 in the reply filed on 7/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The amendment filed on 7/26/2022 changes the subject matter of claims 3, 4, 5, 16, 17, they will be included in the invention of Group I.
Accordingly, claims 6-15, 19, 20, 23-29 are withdrawn from consideration for being directed to non-elected subject matter. Claims 19 and 20 will not be rejoined with the invention of Group I because they are directed to isolated cells (Group II), which is patentably distinct from the protein of Group I for reasons discussed in detail in the restriction requirement mailed on 6/3/2022.  Since Applicant elected the product for examination, claims that include all limitations of the product will be rejoined once the product is found allowable.  
Claims 1-5, 16-18, 21, 22 and 30 are currently under examination.  

Claim Objections
Claims 1-5, 16-18, 21, 22 and 30 are objected to for containing non-elected sequences, e.g. SEQ ID NO:1, 2, 3…313 (claims 1, 18, 21 and 22).    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “a motif shown in SEQ ID NO: 195, 196 and 197” renders the claim indefinite because it is unclear what is considered as “a motif” in the recited sequences. Does it mean the entire sequence of SEQ ID NO: 195, 196 or 197, or fragment(s) thereof. If it’s the fragment, which fragment, and what is the size limitation is considered to meet the limitation of “a motif?”
Further, the recitation of “a mutation in at least one native HEPN domain; or both” renders the claim indefinite because it is unclear what “both” is referring to.  Both the subcellular localization signal mutation and HEPN domain have mutation, or both HEPN domain have mutation?
Dependent claims 2-5, 16-18, 21, 22 and 30 are rejected for same reason because they depend on claim 1.  
Regarding claim 17, the recitation of “a mutation in a sequence comprising SEQ ID NO: 255” renders the claim indefinite because SEQ ID NO: 255 comprises RXXXXH, wherein X may be any amino acid. It is thus unclear whether the mutation is only directed to R or H, or X as well. Since X may be any amino acid, it is unclear how to determine a mutation is present if the mutation is X amino acid residue. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the protein of claim 1 comprises a subcellular localization signal, which is already recited in claim 1 (b).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5, 16-18, 21, 22 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
The nature of the invention
Claim 1 is drawn to an isolated protein comprising at least 80% sequence identity to SEQ ID NO: 212. Alternatively, claim 1 is also drawn to an isolated protein comprising a motif shown in SEQ ID NO:195, 196 or 197, or a Cas13d ortholog from prokaryotic genome or metagenome, gut metagenome from human or nonhuman animals, an activated sludge metagenome, a termite metagenome, a fecal metagenome, a genome from the order Clostridiales, or the family Ruminococcaceae.  The protein further comprises a subcellular localization signal and a mutation in HEPN domain.  Dependent claims are drawn to an isolated protein of claim 1, RNP, composition or kit that comprises the isolated protein, and/or gRNA having DR sequences at least 80% identity with SEQ ID NO: 213.  
The breadth of the claim
The breadth of the claim is rather broad. The broadest claim, claim 1 encompasses an isolated protein that comprises amino acid sequences having 80% identity with SEQ ID NO: 212. Also sequences that comprises any of the amino acid in SEQ ID NO: 195, 196 or 197 as a motif, or a Cas13d ortholog from prokaryotic genome or metagenome, human and non-human animal gut metagenome, fecal metagenome, Clostridiales or Ruminococcaceae of unknown structure.  
The teaching from the specification and presence of working examples
The specification teaches computational identification of a type VI-like Cas ribonuclease family (example 2).  The specification teaches that a smallest class 2 CRISPR effectors is a family of uncharacterized putative class CRISPR-Cas comprising 2 predicted HEPN ribonuclease motifs.  The specification teaches that the type VI CRISPR-Cas13 superfamily is exemplified by sequence divergent, single effector signature nucleases and the presence of two HEPN domains.  The specification teaches the candidate effectors have no significant sequence similarity to previously described Cas13 enzymes, and this putative CRISPR is designated as Type IV Cas13d.  The specification teaches the characterization of Cas13d from Eubacterium siraeum, which demonstrates RNA specific RNAse activity in vitro (see example 3).  The specification teaches identification of Cas13d orthologs in eukaryotic cells, and synthesized 7 human codon-optimized version of 7 orthologs from the Cas13d family.  The specification teaches 2 of the orthologs, RfxCas13d and AdmCas13d, efficiently knocked down mCherry protein levels, whereas EsCas13d, RaCas13d and RffCas13d exhibited limited knockdown.  The specification further teaches RfxCas13d variant Cas13d-NLS has RNA targeting activity in mammalian cells for knockdown, exon skipping, and cleaving labeled detector. The specification teaches SEQ ID NO: 212 is an exemplary Cas13d protein from 250twins_35838 (see page 26), whereas SEQ ID NO: 213 is an exemplary consensus DR nucleic acid sequences that goes with SEQ ID NO: 212 (see page 26).  
However, the specification does not teach which Cas13d protein SEQ ID NO: 212 encodes as those described in the examples.  It is unclear whether this is the ortholog with limited function or the RfxCas13d variants which demonstrates optimal activity as demonstrated in the examples.  It is unclear whether Cas13d protein encoded by sequences having >=80% identity with SEQ ID NO: 212 also have comparable activity with the RfxCas13d demonstrated in the examples.  While the specification demonstrates working examples of RNA targeting activity of a specific member of the Cas13d family, whether Cas13d encoded by sequences having 80% and more identity with SEQ ID NO: 212 also have same activity is unpredictable.  
The sequences of SEQ ID NO:195 (LX9KX5NX12D), 196 (X11FXYX4) and 197 (YX3RX10) are comprised in proteins with a wide range of functions. For example, amino acid sequence comprising SEQ ID NO: 195, ADE12019, encodes for a human secretion polypeptide, whereas another amino acid sequences comprising SEQ ID NO: 195, S42744, encodes a yeast transcription factor. These proteins do not have RNA binding and/or targeting function as Cas13d nuclease. 
The specification discloses exemplary Cas13d sequences (SEQ ID NO: 5-103, 107, 108, 110-113, 139, 142, 147, 149, 153, 155, 158, 160, 162, 164, 168, 171-175, 177 and 194) from various gut genome. However, it is unclear whether any of the exemplified sequences or other orthologs as claimed have the function of cut or bind RNA as an RNA-guided endonuclease enzyme, as defined in the specification (page 30, line 16).  While the specification demonstrates working examples of RNA targeting activity of a specific member of the Cas13d family, whether other Cas13d orthologs has the same function is unpredictable.  
The state of prior art and the level of predictability in the art
A search in the sequence database does not find any sequence having 80% or more identity with SEQ ID NO: 212.  The prior art is silent on the Cas13d family nuclease, whereas posting filing art (Yan et al, see IDS) teaches identification of the Cas13d family, which differs from the previously characterized Cas13a and Cas13b in 3 significant respects: substantial smaller size, the lack of appreciable sequence constraints on the targeting flanking sequences, and an alternative mechanism for crRNA processing.  Yan et al. teaches that Cas13d may be potential candidates for new, highly efficient molecular tools that would be particularly suitable for in vivo delivery due to the small size of said proteins (see page 10, 1st col).  
With regard to the sequences having homology with SEQ ID NO: 212, the state of the art suggests that sequence identity alone is insufficient to accurately predict its asserted utility, and that sequence comparison should not be used solely to determine function. Bork (Genome Research, 10:348-400, 2000) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact sequencing itself is highly automated and accurate (page 398, column 1). One of the reasons for this inaccuracy is that the quality of data available is still insufficient. This is particularly true for data relating to protein function. Protein function is context dependent, and both molecular and cellular aspects must be considered (page 398, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply certain functionality (see page 399, Table 1 legend). Smith et al (Nature Biotechnology 15:1222-1223, 1997) also teaches that there are numerous cases in which proteins of very different function are homologous (page 1222, third column, last paragraph). Furthermore, Brenner (TIG 15:132-133, 1999) teaches the difficulty of accurately infer function from homology and clearly states that most homologs might have different molecular and cellular functions (column 2, second paragraph, page 132). Examples of pitfalls associated with comparative sequence analysis for predicting protein function in enzymes associated with modification of fatty acids are shown by Broun et al. (Science 282:1315-1317, 1998) and Van de Loo et al. (Proc. Natl. Acad. Sci. 92:6743-6747, 1995). Broun et al. teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. Similarly, Van de Loo et al. teaches that polypeptides of approximately 67% homology to a desaturase from Arabidopsis where found to be hydroxylases once tested for activity.  As such, even if the Cas13d encoded by SEQ ID NO: 212 has nuclease activity as demonstrated as RfxCas13d, whether proteins encoded by sequences having 80% homology with SEQ ID NO: 212 would have same function is unpredictable.
With regard to proteins having a motif shown in SEQ ID NO: 195, 196 or 197, a search of prior art revealed a large number of polypeptides that comprise said sequences, which are not related by any common function.  As such, whether a protein having a motif shown in SEQ ID NO: 195, 196 or 197 would function as a Cas13d as a gRNA guided RNA binding or targeting nuclease is unpredictable. Furthermore, Cas13d orthologs from prokaryotic genome or metagenome having the exemplified sequences or other sequences that have not been described by the specification would function as a Cas13d as a gRNA guided RNA binding or targeting nuclease is unpredictable.
The skill in the art and the amount of experimentation required
In summary, neither the specification nor prior art teaches whether protein encoded by SEQ ID NO: 212 or its homolog 80% and above have same activity with the Rfx disclosed in the specification or prior art.  Nor does the specification describes any protein that comprises motif shown in SEQ ID NO: 195, 196 or 197, or orthologs having exemplified sequence or unknown sequence that functions as Cas13d nuclease.  Since Cas13d is a new family of Type VI Cas system which differs from previously characterized Type VI members significantly, a skilled in the art would have to rely solely on the teaching from the specification to practice the claimed method.  However, the specification does not provide sufficient teaching with regard to the claimed class Cas13d having sequences 80% and more to SEQ IDNO: 212, motifs shown in SEQ ID NO: 195, 196 or 197, or orthologs from genome or metagenome of prokaryotic organisms,  and their function as Cas13d nuclease.  As such, a skilled artisan would have to engage in undue experimentation to make and use the claimed proteins.  Therefore, the claimed isolated protein is not enabled by the specification as filed.  Dependent claims directed to ribonucleoprotein comprising the protein, the composition and kit comprising the protein are not enabled for same reason because the protein is not enabled.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 16, 17 and 30 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by the sequence ADE12019 disclosed in US 2003100051.
Claim 1 is drawn to a protein that has at least 80%...sequence identity to SEQ ID NO: 212, or a motif shown in SEQ ID NO: 195, 196 or 197, or a Cas13d ortholog from prokaryotic genome or metagenome, and a subcellular localization signal, and mutation in at least one HEPN domain.  Since the sequence, the motif and the orthologs are recited in alternative, a sequence that comprise a motif and a subcellular localization signal is considered to meet all claim limitation of claim 1. 
ADE12019 has 100% sequence identity to SEQ ID NO: 195 (see alignment). The publication teaches it is part of a human secreted polypeptide, therefore, it inherent comprises secretion signal.  With regard to mutation in HEPN domain, since the claim does not specify what type of mutation, the polypeptide of ADE12019 meets this limitation because HEPN domain may be deleted.  This sequence thus anticipates the claimed protein of claim 1 because it meets the limitation of having a motif shown in SEQ ID NO: 195, and a subcellular localization signal, and mutation in at least one HEPN domain.
Regarding claim 3, the secretion signal meets the limitation of subcellular localization signal.
Regarding claim 16, since the claim does not specify what type of mutation, the polypeptide of ADE12019 meets this limitation because HEPN domain(s) may be deleted.  
Regarding claim 17, since the claim does not specify what type of mutation, the polypeptide of ADE12019 meets this limitation because HEPN domain SEQ ID NO: 255 may be deleted.
Regarding claim 30, the secretion protein encoded by ADE12019 is not a ribonuclease, thus meets the limitation of catalytically inactive for ribonuclease activity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 16, 17 and 30 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the sequence S42744.
S42744 comprises a sequence 100% identical to SEQ ID NO: 195 (see alignment). It is part of a transcription factor PHP3 from fission yeast, Schizosaccharomyces pombe (see attached). Since it is DNA binding and nuclear transcription regulation protein, it inherently comprises nuclear localization signal.  With regard to mutation in HEPN domain, since the claim does not specify what type of mutation, the polypeptide of S42744 meets this limitation because HEPN domain may be deleted.  This sequence thus anticipates the claimed protein of claim 1 because it meets the limitation of having a motif shown in SEQ ID NO: 195, and a subcellular localization signal that is nuclear localization signal (claim 4), and mutation in at least one HEPN domain.
Even if PHP3 fragment does not have NLS, it would have been obvious to an ordinary skilled in the art to include a nuclear localization signal when expressing PHP3 recombinantly to test its transcription regulation activity because nuclear localization is required for transcription regulation. Different types of NLS sequences are known in the art at the time of filing as evidenced by the teaching from Boulikas (Table 1 and II for example) (Journal of Cellular Biochemistry, 1994, Vol. 55, pages 32-58).  Therefore, making fusions of NLS to a transcription factor would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  
Regarding claim 3, the nuclear localization signal meets the limitation of subcellular localization signal.
Regarding claim 16, since the claim does not specify what type of mutation, the polypeptide of S42744 meets this limitation because HEPN domain(s) may be deleted.  
Regarding claim 17, since the claim does not specify what type of mutation, the polypeptide of S42744 meets this limitation because HEPN domain SEQ ID NO: 255 may be deleted.
Regarding claim 30, the secretion protein encoded by S42744 is not a ribonuclease, thus meets the limitation of catalytically inactive for ribonuclease activity.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 16-18, 21, 22 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-16, 23, 24, 28-30 of U.S. Patent No. 11,310,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the engineered CRISPR system for targeting one or more target RNA of the ‘179 patent comprises protein having 95% higher identity to SEQ ID NO: 212 (claims 1, 5-9), a mutated HEPN domain (claims 29 and 30) and subcellular localization signal, NLS comprising SEQ ID NO: 256 or 258 (claims 10, 23 and 24), which is an obvious variant of the claimed protein of claims 1 and 3 of the present application, having at least 80% sequence identity to SEQ ID NO: 212, a mutated HPEN domain, and subcellular localization domain.  
Claims 4 and 5 of the present application recites the protein further comprises a NLS comprising SEQ ID NO: 256 or 258, which is also recited in claims 23 and 24 of the ‘179 patent.
Claims 16 and 17 recites mutation in HEPN domain, which is also recited in claims 29 and 30 of the ‘179 patent. 
Claims 18 recites ribonucleoprotein (RNP) comprises the isolated protein and a gRNA having DR sequence having at least 80% sequence identity to SEQ ID NO: 213, which is also recited in claims 3, 11-16 of the ‘179 patent.
Claim 21 recites a composition comprises the isolated protein and a gRNA having DR sequence having at least 80% sequence identity to SEQ ID NO: 213, it would have been obvious that the RNP of claim 3 of the ‘179 patent is within a composition.  
Claims 22 recites a kit comprises the isolated protein and a gRNA having DR sequence having at least 80% sequence identity to SEQ ID NO: 213. It would have been obvious to an ordinary skilled in the art that the kit as claimed would have been an obvious variant of the RNP of claim 3 of the ‘179 patent because the protein and gRNA within the kit and RNP have same sequences. 
Claim 30 recites the isolated protein being catalytically inactive for ribonuclease activity, which is also recited in claim 28 of the ‘179 patent.  

Claim 1, 3-5, 16-18, 21, 22 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 18, 21, 22, 30-35 and 45 of copending Application No. 16/797,969 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the engineered CRISPR system for targeting one or more target RNA of the ‘969 application comprises protein having 90% higher identity to SEQ ID NO: 212 (claims 1 and 2), a mutated HEPN domain (claim 1, 3-5) and subcellular localization signal, NLS comprising SEQ ID NO: 256 or 258 (33-35), which is an obvious variant of the claimed protein of claims 1 and 3 of the present application, having at least 80% sequence identity to SEQ ID NO: 212, a mutated HPEN domain, and subcellular localization domain.  
Claims 4 and 5 of the present application recites the protein further comprises a NLS comprising SEQ ID NO: 256 or 258, which is also recited in claims 33-35 of the ‘969 application.
Claims 16 and 17 recites mutation in HEPN domain, which is also recited in claims 30-33, 3-5 of the ‘969 application. 
Claims 18 recites ribonucleoprotein comprises the isolated protein and a gRNA having DR sequence having at least 80% sequence identity to SEQ ID NO: 213, which is also recited in claim 18 of the ‘969 application.
Claims 21 recites a composition comprises the isolated protein and a gRNA having DR sequence having at least 80% sequence identity to SEQ ID NO: 213, which is also recited in claim 21 of the ‘969 application.
Claims 22 recites a kit comprises the isolated protein and a gRNA having DR sequence having at least 80% sequence identity to SEQ ID NO: 213, which is also recited in claim 22 of the ‘969 application.
Claim 30 recites the isolated protein being catalytically inactive for ribonuclease activity, which is also recited in claim 45 of the ‘969 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636